DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  L11 of the claim recites “the porous membrane layer-equipped member” but should recite “the porous membrane layer-equipped substrate” in order to have correct antecedent basis.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2018-004277A1, cited on the IDS dated June 3, 2022, see also the EPO machine generated English translation provided with this Office Action), and further in view of Kimura (US PGPub 2015/0132499, cited on the IDS dated February 5, 2021).
Regarding Claim 1, Lee discloses in Fig. 1 a composition for a non-aqueous secondary battery adhesive layer (P2, L57-61) comprising a first binder, wherein the first binder may be organic particles having a core-shell structure including a core portion and a shell portion at least partially covering an outer surface of the core portion (P3, L116-118).
Modified Lee further discloses wherein the composition comprises a second binder, wherein such may be carboxymethylcellulose (P6, L209-216), wherein such is a thixotropic agent, as evidenced by [0062] of the instant specification. 
Specifically, modified Lee discloses that when a cellulosic compound such as carboxymethylcellulose is utilized, it is possible to control the viscosity of the composition for forming the adhesive layer, improve phase stability and dispersibility, and improve the coatability of the composition, as well as contribute to the improvement of the heat resistance of a separator (P6, L206-216).
It would have been obvious to one of ordinary skill in the art to utilize carboxymethylcellulose as the second binder, as disclosed by modified Lee, wherein such is a thixotropic agent, in order to control the viscosity of the composition for forming the adhesive layer, improve phase stability and dispersibility, and improve the coatability of the composition, as well as contribute to the improvement of the heat resistance of a separator.
Modified Lee further discloses wherein the composition further comprise a solvent, wherein the solvent is not particularly limited so long as it can dissolve the organic particles (first binder) and the thixotropic agent (second binder) (P9, L337-341). For example, modified Lee discloses wherein the solvent may be water (P9, L337-341).
It would have been obvious to one of ordinary skill in the art to utilize water as the solvent in the composition, as disclosed by modified Lee, wherein the skilled artisan would have reasonable expectation that such would successfully dissolve the organic particles (first binder) and the thixotropic agent (second binder), as desired by modified Lee. 
	Modified Lee discloses wherein the second binder (thixotropic agent) is utilized in order to control the viscosity of the composition for the non-aqueous secondary battery adhesive layer (P6, L209-215).
	However, modified Lee remains silent regarding the desired viscosity and consequently does not disclose wherein the composition for a non-aqueous secondary battery adhesive layer has a viscosity η0 at a shear rate of 100 s-1 of less than 10 mPa·s, a viscosity η1 at a shear rate of 10,000 s-1 of not less than 0.5 mPa·s and not more than 2.4 mPa·s, and a ratio η0/ η1 of the viscosity η0 relative to the viscosity η1 of not less than 1.2 and not more than 10.
	Kimura teaches a method of applying a composition onto a substrate that improves film thickness uniformity is improved and reduces interference unevenness ([0008]), wherein the composition comprises a organic particles (water-soluble resin), a thixotropic agent (viscosity modifier, see carboxymethylcellulose), and water (solvent) ([0037]-[0038], [0047]-[0048], [0061]).
Kimura further teaches wherein the method of application is not particularly limited ([0053]).
Specifically, Kimura teaches wherein the composition has a viscosity η0 [A] at a shear rate of 100 s-1 of preferably 15 mPa·s or less, which encompasses the instantly claimed range of less than 10 mPa·s, in order to improve film thickness uniformity ([0017]).
	It would have been obvious to one of ordinary skill in the art to form the composition for a non-aqueous secondary battery adhesive layer of modified Lee to have a viscosity η0 at a shear rate of 100 s-1 in the encompassing portion of the range taught by Kimura in order to improve film thickness uniformity
Moreover, Kimura teaches wherein the composition has a viscosity [B] at a shear rate of 1,000 s-1 and a viscosity η1 [C] at a shear rate of 10,000 s-1 such that A/B is in the range of 1.5 to 9 and B/C is in the range of 0.6 to 1.4 in order to improve film thickness uniformity ([0014]-[0015]), wherein such would mathematically overlap with the instantly claimed ranges of a viscosity η1 at a shear rate of 10,000 s-1 of not less than 0.5 mPa·s and not more than 2.4 mPa·s and a ratio η0/ η1 of the viscosity η0 relative to the viscosity η1 of not less than 1.2 and not more than 10.
	It would have been obvious to one of ordinary skill in the art to form the composition for a non-aqueous secondary battery adhesive layer of modified Lee to have a viscosity η1 at a shear rate of 10,000 s-1 and a ratio η0/ η1 of the viscosity η0 relative to the viscosity η1 in the overlapping portion of the range taught by Kimura in order to improve film thickness uniformity.
Regarding Claim 3, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the composition for a non-aqueous secondary battery adhesive layer comprises water as a solvent (P9, L337-341 of Lee), wherein the composition for a non-aqueous secondary battery adhesive layer is dried in order to form the adhesive layer (30 of Lee) (P9, L333-337, 352-355 of Lee).
	However, modified Lee remains silent regarding the solid content concentration of the composition for a non-aqueous secondary battery adhesive layer (i.e. before drying) and consequently does not disclose such having a solid content concentration of 30 mass% or less.
	Kimura further teaches wherein a solid content concentration in the composition is preferably 0.1 to 10 mass%, which falls within and therefore reads on the instantly claimed range of 30 mass% or less, so that the solid content is low and coating liquid uniformity is high, thereby improving the film thickness uniformity.
It would have been obvious to one of ordinary skill in the art to form the composition for a non-aqueous secondary battery adhesive layer of modified Lee to have the solid content concentration in the range further taught by Kimura, so that the solid content is low and coating liquid uniformity is high, thereby improving the film thickness uniformity.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2018-004277A1, cited on the IDS dated June 3, 2022, see also the EPO machine generated English translation provided with this Office Action) in view of Kimura (US PGPub 2015/0132499, cited on the IDS dated February 5, 2021), as applied to Claim 1 above, and further in view of Masuzawa et al. (US PGPub 2020/0119333, which has foreign priority dates of March 6, 2017, October 6, 2017, and February 9, 2018).
Regarding Claim 2, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses applying the composition for a non-aqueous secondary battery adhesive layer onto the porous membrane layer-equipped substrate (20 of Lee) by a method, such as an inkjet method (P9, L333-337, 349-351 of Lee).
However, modified Lee remains silent regarding the surface tension of the composition for the non-aqueous secondary battery and consequently does not disclose such having a surface tension of not less than 30 mN/m and not more than 60 mN/m.
Masuzawa teaches a method comprising applying a composition for a layer (active material layer) onto a substrate (electrode base) for a battery by an inkjet method ([0063], [0110]).
Specifically, Masuzawa teaches wherein the composition having a surface tension in the range of 15 to 75 mN/m (0125]), which encompasses the instantly claimed range of not less than 30 mN/m and not more than 60 mN/m.
	It would have been obvious to one of ordinary skill in the art to form the composition for the non-aqueous battery adhesive layer of modified Lee to have a surface tension in the encompassing portion of the range taught by Masuzawa, as such is a known surface tension in the art for applying a composition for a layer onto a substrate for a battery by an inkjet method and therefore the skilled artisan would have reasonable expectation that such would successfully form the non-aqueous secondary battery adhesive layer, as desired by modified Lee.
Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2018-004277A1, cited on the IDS dated June 3, 2022, see also the EPO machine generated English translation provided with this Office Action) in view of Kimura (US PGPub 2015/0132499, cited on the IDS dated February 5, 2021), as applied to Claim 1 above, and further in view of Akiike et al. (JP 2015-088253A, cited on the IDS dated February 5, 2021, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 4, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the core portion is formed of a polymer having a glass-transition temperature of 80°C to 150 °C, which falls within and therefore reads on the instantly claimed range of not lower than -50°C and not higher than 150°C, and wherein the shell portion is formed of a polymer having a glass-transition temperature of -10°C to 10 °C, which falls within and therefore reads on the instantly claimed range of at least 10 a polymer having a glass-transition temperature of 80°C to 150 °C lower than the glass-transition temperature of the polymer forming the core portion, in order to effectively prevent an increase in resistance in a non-aqueous secondary due to swelling of the organic particles due to electrolyte impregnation and prevent peeling of the adhesive layer at high temperatures (P3, L116-P4, L131 of Lee).
Modified Lee further discloses wherein the organic particles have a low degree of swelling in the electrolyte solution in order to effectively suppress an increase in the resistance of the non-aqueous secondary battery (P5, L198-201 of Lee).
However, modified Lee remains silent regarding the specific degrees of swelling in the electrolyte solution of the core portion and of the shell portion and consequently does not disclose wherein the core portion has a degree of swelling in the electrolyte solution of not less than a factor of 5 and not more than a factor of 30 and the shell portion has a degree of swelling in the electrolyte solution of more than a factor of 1 and not more than a factor of 4.
Akiike teaches a composition for a non-aqueous secondary battery adhesive layer ([0001]) comprising organic particles, wherein the organic particles have a core-shell structure including a core portion and a shell portion at least partially covering an outer surface of the core portion ([0010]).
Specifically, Akiike teaches wherein the core portion is formed of a polymer having a degree of swelling in the electrolyte solution of not less than a factor of 5 and not more than a factor of 30 in order to enhance ion diffusibility of the non-aqueous secondary battery adhesive layer so that low-temperature output characteristics of the non-aqueous secondary battery can be improved ([0030]) and wherein the shell portion is formed of a polymer having a degree of swelling in the electrolyte solution of more than a factor of 1 and not more than a factor of 4 in order to enhance the adhesiveness of the non-aqueous secondary battery adhesive layer and improve the high-temperature cycles characteristics of the non-aqueous secondary battery ([0055]).
It would have been obvious to one of ordinary skill in the art to form the core portion of modified Lee of a polymer having a degree of swelling in the electrolyte solution of not less than a factor of 5 and not more than a factor of 30 and to form the shell portion of the modified Lee of a polymer having a degree of swelling in the electrolyte solution of more than a factor of 1 and not more than a factor of 4, as taught by Akiike, in order to enhance ion diffusibility of the non-aqueous secondary battery adhesive layer so that low-temperature output characteristics of the non-aqueous secondary battery can be improved, enhance the adhesiveness of the non-aqueous secondary battery adhesive layer, and improve the high-temperature cycles characteristics of the non-aqueous secondary battery.
	Regarding Claims 6-7, modified Lee discloses a method of producing a laminate and a battery member (10 of Lee) for a non-aqueous secondary battery (P2, L57-61 and P11, L440-P12, L472 of Lee) comprising:
	an application step of, with respect to a porous membrane layer-equipped substrate (20 of Lee) having a substrate (P2, L57-63 of Lee), applying the composition for a non-aqueous secondary battery adhesive layer as set forth above onto the porous membrane layer-equipped substrate (20 of Lee) by a method, such as an inkjet method (P9, L333-337, 349-351 of Lee).
It would have been obvious to one of ordinary skill in the art to apply the composition for a non-aqueous secondary battery adhesive layer onto the porous membrane layer of the porous membrane layer-equipped substrate by an inkjet method, as disclosed by modified Lee, wherein the skilled artisan would have reasonable expectation that such would successfully produce the battery member for a non-aqueous secondary battery, as desired by modified Lee.
	Modified Lee further discloses a drying step of drying the composition for a non-aqueous secondary battery adhesive layer that has been applied onto the porous membrane layer-equipped substrate (20 of Lee) to form the adhesive layer (30 of Lee) (P9, L333-337, 352-355 of Lee), wherein the substrate is a separator substrate (P2, L57-61 and P9, L333-337 of Lee).
	Specifically, modified Lee discloses wherein battery member (10 of Lee) is a separator for a non-aqueous secondary battery (P2, L57-61 of Lee).	However, modified Lee does not disclose the porous membrane layer-equipped substrate having a porous membrane layer formed on at least one surface of the substrate.
	Akiike teaches a separator for a non-aqueous secondary battery comprising a porous membrane layer-equipped substrate having a porous membrane layer formed on at least one surface of the substrate (separator base) ([0003]).
	Akiike further teaches wherein an adhesive layer is formed on the porous membrane layer of the porous membrane layer-equipped substrate in order to improve adhesion between the separator and an adhesion target member (electrode) ([0006]) and consequently improve low temperature output characteristics and high temperature cycle characteristics of the non-aqueous secondary battery, thereby extending the life of the non-aqueous secondary battery ([0018]).
	It would have been obvious to one of ordinary skill in the art to form the separator of modified Lee such that the porous membrane layer-equipped substrate has a porous membrane layer formed on at least one surface of the substrate of modified Lee and the adhesive layer of modified Lee is formed on the porous membrane layer of modified Lee, as taught by Akiike, in order to improve adhesion between the separator of modified Lee and an electrode and consequently improve low temperature output characteristics and high temperature cycle characteristics of the non-aqueous secondary battery, thereby extending the life of the non-aqueous secondary battery of modified Lee.
	Furthermore, it would have been obvious to one of ordinary skill in the art to perform an adhering step of adhering the porous membrane layer-equipped substrate of modified Lee and an adhesion target via the adhesive layer of modified Lee, as further taught by Akiike, in order to adhere the separator of modified Lee to an electrode in the non-aqueous secondary battery of modified Lee and consequently improve low temperature output characteristics and high temperature cycle characteristics of the non-aqueous secondary battery, thereby extending the life of the non-aqueous secondary battery of modified Lee.
	Regarding Claim 8, modified Lee discloses a method of producing a non-aqueous secondary battery (P2, L57-61 and P11, L440-P12, L472 of Lee) in which a laminate for a non-aqueous secondary battery is obtained by the method of producing the laminate for a non-aqueous secondary battery as set forth above ([0006], [0018] of Akiike).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2018-004277A1, cited on the IDS dated June 3, 2022, see also the EPO machine generated English translation provided with this Office Action) in view of Kimura (US PGPub 2015/0132499, cited on the IDS dated February 5, 2021), as applied to Claim 1 above, and further in view of Akiike et al. (JP 2015-088253A, cited on the IDS dated February 5, 2021, see also the EPO machine generated English translation provided with this Office Action) and Watanabe et al. (WO 2004-114440A2).
Regarding Claim 5, modified Lee discloses in Fig. 1 of Lee a battery member (10 of Lee) for a non-aqueous secondary battery (P2, L57-61 and P11, L440-P12, L472 of Lee) comprising:
	a porous membrane layer-equipped substrate (20 of Lee) comprising a substrate (P2, L57-63 of Lee); and
	an adhesive layer (30 of Lee) formed on the porous membrane layer (20 of Lee) (P2, L57-61 of Lee), wherein
	the substrate is a separator substrate (P2, L57-61 of Lee), and
	the adhesive layer (30 of Lee) is a dried product of the composition for a non-aqueous secondary battery adhesive layer as set forth above (P2, L57-61, P9, L333-338 of Lee).
	Specifically, modified Lee discloses wherein battery member (10 of Lee) is a separator for a non-aqueous secondary battery (P2, L57-61 of Lee).	However, modified Lee does not disclose the porous membrane layer-equipped substrate having a porous membrane layer formed on at least one surface of the substrate.
	Akiike teaches a separator for a non-aqueous secondary battery comprising a porous membrane layer-equipped substrate having a porous membrane layer formed on at least one surface of the substrate (separator base) ([0003]).
	Akiike further teaches wherein an adhesive layer is formed on the porous membrane layer of the porous membrane layer-equipped substrate in order to improve adhesion between the separator and an adhesion target member (electrode) ([0006]) and consequently improve low temperature output characteristics and high temperature cycle characteristics of the non-aqueous secondary battery, thereby extending the life of the non-aqueous secondary battery ([0018]).
	It would have been obvious to one of ordinary skill in the art to form the separator of modified Lee such that the porous membrane layer-equipped substrate has a porous membrane layer formed on at least one surface of the substrate of modified Lee and the adhesive layer of modified Lee is formed on the porous membrane layer of modified Lee, as taught by Akiike, in order to improve adhesion between the separator of modified Lee and an electrode and consequently improve low temperature output characteristics and high temperature cycle characteristics of the non-aqueous secondary battery, thereby extending the life of the non-aqueous secondary battery of modified Lee.
	Modified Lee further discloses applying the composition for a non-aqueous secondary battery adhesive layer onto the porous membrane layer-equipped substrate (20 of Lee) by a method, such as an inkjet method (P9, L333-337, 349-351 of Lee).
Specifically, modified Lee discloses wherein the composition for the non-aqueous secondary battery improves film thickness uniformity of the adhesive layer (30 of Lee) formed ([0017] of Kimura).
	However, modified Lee does not disclose wherein the adhesive layer is formed in plurality in a dotted form on the porous membrane layer.
	Watanabe teaches a method comprising applying a composition for a layer (102) onto a substrate (104) for a battery by an inkjet method (P5, L5-7, 11-13), wherein a thickness of the layer (102) is very uniform (P8, L11-12).
	Specifically, Watanabe teaches wherein the layer (102) is formed in plurality in a dotted form (202) on the substrate (104) in order to increase durability of the layer (102) against vibration of the battery (P8, L22-P9, L2).
	It would have been obvious to one of ordinary skill in the art to form the adhesive layer of modified Lee in plurality in a dotted form on the porous membrane layer of modified Lee, as taught by Watanabe, in order to increase durability of the adhesive against vibration of the non-aqueous secondary battery of modified Lee, wherein the skilled artisan would have reasonable expectation that such would successfully form an adhesive layer having a uniform film thickness, as desired by modified Lee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        August 16, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
August 17, 2022